FILED
                              NOT FOR PUBLICATION                           DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUAN GUEBARA-CORTES,                              No. 09-72705

               Petitioner,                        Agency No. A098-385-569

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE and THOMAS, Circuit Judges.

       Petitioner Juan Guebara-Cortes, a native and citizen of El Salvador, petitions

for review of a Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal and protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

      Substantial evidence supports the Board’s denial of asylum and withholding

of removal because Guebara-Cortes failed to show his alleged persecutors

threatened him on account of a protected ground. His fear of future persecution

based on an actual or imputed anti-gang or anti-crime opinion is not on account of

the protected ground of either membership in a particular social group or political

opinion. Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-

Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008); see Ochave v. INS,

254 F.3d 859, 865 (9th Cir. 2001) (“Asylum generally is not available to victims of

civil strife, unless they are singled out on account of a protected ground.”)

      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that Guebara-Cortes did not establish a likelihood of torture by,

at the instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                           2                                      09-72705